DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohishi et al (5,054,911).
As to claim 1, Ohishi et al disclose (fig. 10) a photoelectric conversion apparatus (pulse type instrument) comprising: an avalanche diode (71) configured to generate avalanche multiplication (avalanche multiplication) based on incident light (1), (column 5, lines 35-46); a waveform shaping circuit (170) configured to generate a first pulse signal (measurement light pulse (b)) based on a signal output (output signal) from the avalanche diode (71); a reference circuit (101) configured to generate a second pulse signal (reference light pulse (a)) without depending on the incident light (1); and a counter (180) connected to the waveform shaping circuit (170) and the reference circuit (101) to count (count) a number of occurrences (count data) of a pulse signal (reference pulse (a)), wherein the pulse signal (internal reference pulse (a)) is based on at least one of the first pulse signal (measurement light pulse (b)) and the second pulse signal (reference light pulse (a)), and is input to the counter (180), (column 10, lines 7-29).
As to claim 2, Ohishi et al disclose (fig. 10) a photoelectric conversion apparatus (pulse type instrument) comprising: an avalanche diode (71) configured to generate avalanche multiplication (avalanche multiplication) based on incident light (1), (column 5, lines 35-46); a waveform shaping circuit (170) configured to generate a first pulse signal (measurement light pulse (b)) based on a signal output (output signal) from the avalanche diode (71); a reference circuit (101) configured to generate a second pulse signal (reference light pulse (a)) without depending on the incident light (1); and a counter (180) configured to count (count) the first pulse signal (measurement light pulses (b)) and the second pulse signal (reference light pulses (a)), (column 10, lines 7-32).
As to claim 3, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein a potential difference (difference) between an anode of the avalanche diode (71) and a cathode of the avalanche diode (71) in a period (timings, interval of time) when the second pulse signal (reference light pulse (a)) is input to the counter (180) is smaller than a potential difference (difference) between the anode and the cathode in a period (timings, interval of time) when the first pulse signal (measurement light pulse (b)) is input to the counter (180), (column 10, lines 17-29).
As to claim 4, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) further comprising an selection circuit (260), wherein an input node of the selection circuit (260) is connected to the reference circuit (101) and the waveform shaping circuit (170), and an output node of the selection circuit (260) is connected to the counter (180), (column 10, lines 7-32).
As to claim 5, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the reference circuit (101) is connected to a node to which the avalanche diode (71) and the waveform shaping circuit (170) are connected, (column 9, lines column 10, lines 17-29).
As to claim 6, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the reference circuit (101) generates the second pulse signal (reference light pulse (a)) by changing a potential of an anode of the avalanche diode (71) or a cathode of the avalanche diode (71), (column 10, lines 17-29).
As to claim 7, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the second pulse signal (reference light pulse (a)) is a wave pulse (reference light pulse) repeated in a single cycle (timings, interval of time), (column 10, lines 17-29).
As to claim 8, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the reference circuit (101) generates (generates) the second pulse signal (reference light pulse (a)) based on a clock pulse (output signal), (column 10, lines 17-29).
As to claim 9, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) further comprising (fig. 10) a plurality of pixel circuits (receiving elements 7), (column 3, lines 4-6) arranged in a plurality of rows and columns, wherein each of the pixel circuits (receiving element 7) includes the avalanche diode (71), the waveform shaping circuit (170), the reference circuit (101), and the counter (180), (column 10, lines 7-30).
As to claim 10, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) further comprising (fig. 1) a plurality of pixel circuits (receiving element 7), (column 3, lines 4-6) arranged in a plurality of rows and columns, wherein each of the pixel circuits (receiving element 7) includes the avalanche diode (71), the waveform shaping circuit (170), the reference circuit (101), and the counter (180), wherein the photoelectric conversion apparatus (pulse type instrument) further comprises a control circuit (CPU 600) configured to control the plurality of pixel circuits (receiving element 7), and wherein the control circuit (CPU 600) supplies the clock pulse (output signal) to the reference circuit (101) included in each of the pixel circuits (receiving element 7), (column 10, lines 7-30).
As to claim 11, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the counter (180) starts counting (counts) the first pulse signal (measurement light pulse (b)) from a count value (rough estimation) of the second pulse signal (measurement light pulse (b)), (column10, lines 24-29).
As to claim 12, Ohishi et al disclose (fig. 10) a photoelectric conversion system (pulse type instrument) comprising: the photoelectric conversion apparatus (pulse type instrument) and a signal processing unit (CPU 600) configured to generate an image (output) by using a signal output (output signal) from the photoelectric conversion apparatus (pulse type instrument), (column 10, lines 9-29).
As to claim 13, Ohishi et al disclose (fig. 10) a moving body (260) including the photoelectric conversion apparatus (pulse type instrument) the moving body (260) comprising: a control unit (CPU 600) configured to control movement (changing) of the moving body (260) by using a signal output (output signal) from the photoelectric conversion apparatus (pulse type instrument), (column 10, lines 30-32).
As to claim 14, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein a potential difference (difference) between an anode of the avalanche diode (71) and a cathode of the avalanche diode (71) in a period (timings, interval of time) when the second pulse signal (reference light pulse (a)) is input to the counter (180) is smaller than a potential difference (difference) between the anode and the cathode in a period (timings, interval of time) when the first pulse signal (measurement light pulse (b)) is input to the counter (180), column 10, lines 17-29).
As to claim 15, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) further comprising a selection circuit (260), wherein an input node of the selection circuit (260) is connected to the reference circuit (101) and the waveform shaping circuit (170), and an output node of the selection circuit (260) is connected to the counter (180), (column 10, lines 7-32).
As to claim 16, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the reference circuit (101) is connected to a node to which the avalanche diode (71) and the waveform shaping circuit (170) are connected, (column 9, lines column 10, lines 17-29).
As to claim 17, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the second pulse signal (reference light pulse (a)) is a wave pulse (reference light pulse) repeated in a single cycle (timings, interval of time), (column 10, lines 17-29).
As to claim 18, Ohishi et al disclose (fig. 10) the photoelectric conversion apparatus (pulse type instrument) wherein the reference circuit (101) generates (generates) the second pulse signal (reference light pulse (a)) based on a clock pulse (output signal), (column 10, lines 17-29).
As to claim 19, Ohishi et al disclose (fig. 1) a testing method of a photoelectric conversion apparatus (pulse type instrument) including an avalanche diode (71) configured to generate (generate) avalanche multiplication (avalanche multiplication) based on incident light (1), (column 5, lines 33-47) a waveform shaping circuit (170) configured to generate a first pulse signal (measurement light pulse (b)) based on a signal output (output signal) from the avalanche diode (71), and a counter (180) configured to count (count) the first pulse signal (measurement light pulse (b)), the testing method comprising: counting (count) a second pulse signal (reference light pulse (a)) which does not depend on incident light (1) by the counter (180); and testing whether the photoelectric conversion apparatus (pulse type instrument) is normal by comparing () a digital signal (digital signal) acquired by the counter (180) counting (count) the second pulse signal (reference light pulse (a)) with an expectation value (rough estimation data), (column 10, lines 7-29). 
As to claim 20, Ohishi et al disclose (fig. 10) the testing method of the photoelectric conversion apparatus (pulse type instrument) wherein the expectation value (rough estimation data) is a value (rough estimation data) corresponding to a number of pulses (pulses) of the second pulse signal (reference light pulses (a)) in a period (timings, interval of time) when the counter (180) counts (count) the second pulse signal (reference light pulse (a)), (column 10, lines 26-29). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/            Examiner, Art Unit 2878                                                                                                                                                                                            



/GEORGIA Y EPPS/            Supervisory Patent Examiner, Art Unit 2878